Citation Nr: 1446818	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-01 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability.



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1965 to May 1967.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The record indicates that the Veteran was scheduled for a Travel Board hearing but failed to report.  Thus, the hearing request is considered to be withdrawn.

The Veteran initially claimed entitlement to service connection for posttraumatic stress disorder (PTSD).  Given the evidence of record, the Board has characterized the issue on appeal as service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This matter was previously before the Board in February 2012 at which time the issues above were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining VA examinations.  There has not been substantial compliance with the mandates of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

When this matter was previously before the Board, the Veteran was represented by Disabled American Veterans.  After the Board's remand, the Veteran was represented by a private attorney.  However, in September 2014, the attorney notified the Veteran and VA that he was no longer representing the Veteran.  Therefore, the Veteran is not currently represented in this matter.

The issue of entitlement to service connection for a neck disorder has been raised by the Veteran in a letter from his previous representative dated in February 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has a back condition due to an injury in service caused when parachuting.  He was treated for back pain in service and complained of continued back pain at separation. A remand is required to obtain an additional medical opinion.

The Veteran underwent a VA back (thoracolumbar spine) examination in February 2012 which resulted in a diagnosis of degenerative disc disease of the lumbar spine.  The examiner opined that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following rationale: the Veteran "has degenerative changes of his lumbar spine from the X-ray results starting in 1995.  And it is a very common finding in many people after the age of forty.  In primary, or idiopathic, osteoarthritis occurs without underlying abnormality or cause, and is seen as normal consequence of the aging process.  In secondary osteoarthritis, there is a clearly identifiable cause, such as trauma; an underlying congenital anomaly; metabolic disturbance, such as gout or inflammatory process."

The Board finds this opinion to be inadequate.  The examiner did not consider the Veteran's in-service history of back treatment or his experience as a parachutist.  Further, the examiner did not indicate whether the Veteran's current back condition is a "normal consequence of ageing" unrelated to any in-service incident, or whether the Veteran's condition is related to trauma from the claimed in-service incident.

The claims file also includes treatment records from "Dr. L.V."  Dr. L.V. provided a statement in January 2013 that indicates that the Veteran has a "long history of back pain.  He walks with a cane and requires multiple medications for discomfort.  A CT scan of his pelvis was done on November 21, 2012, and revealed a 1.6cm lucent lesion within the right ischium with evidence for SCLEROTIC BORDERS with other abnormalities found.  This is consistent with an old injury."  Again, the Board finds this opinion to be unclear.  The opinion does not provide a basis to decide the issue of service connection for a back injury.  It is unclear if the CT scan of the pelvis revealed a problem with the back and whether that problem is related to an in-service incident.  

The Veteran claims that his right knee and psychiatric disorders are caused or aggravated by his back.  Thus, a decision on those claims must be deferred pending a determination on the back. 

Therefore an opinion as to the etiology of any diagnosed back condition should be obtained, to include whether it is related to in-service trauma.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Seek an addendum opinion from the VA examiner who performed the February 2012 examination, if available, otherwise the opinion must be sought from a similarly qualified provider.  The Veteran's claims file should be made available to the examiner for review.

The examiner is asked to discuss the treatment records and opinion from Dr. L.V. dated in January 2013.  The examiner must provide an opinion, with rationale, as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran has a back condition that is etiologically related to the Veteran's active duty service, including the claimed accident while parachuting.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



